Filed:   October 13, 2000

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 00-6465
                            (CR-98-340-A)



United States of America,

                                                 Plaintiff - Appellee,

           versus


Rosario A. Fiorani, Jr.,

                                                Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed September 28, 2000, as

follows:

     On the cover sheet, section 3, line 3, and on page 2, line 7

-- the references to “CA-99-200" are deleted.

                                          For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6465



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROSARIO A. FIORANI, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-98-340-A)


Submitted:   September 21, 2000       Decided:   September 28, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se. G. David Hackney, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Rosario A. Fiorani, Jr., seeks to appeal the district court’s

order dismissing his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Fiorani, No. CR-98-

340-A (E.D. Va. Mar. 29, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  3